Title: James Madison to John Hartwell Cocke, 15 November 1828
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Novr. 15. 1828.
                            
                        
                        
                        I inclose a letter just recd. from Monsr. Ferron, teacher of fencing in the University, who wishes to be
                            allowed to extend his lessons to the case of dancing. I have informed him that the Rector as such, had no authority on the
                            subject; and that not having been present at the late Meeting of the Visitors, I knew not whether anything had then
                            passed, from which their sentiments might be inferred; observing that I would forward his letter to you, the other member
                            of the Executive Committee, from whom an answer might be obtained. If the alternative be, as is stated, between dancing
                            instructions in the University, and a School in Charlottesville, the former would seem preferable. Something will depend
                            on the sentiments of the Faculty, who have said only that they have no authority. Be so good as to let Monsr. Ferron have
                            your decision, with which I shall be satisfied whatever it be. The case belongs indeed to your branch of the trust
                            committed to us Accept assurances of my great esteem, with my cordial salutations.
                        
                        
                            
                                James Madison
                            
                        
                    